Case 3:20-cv-00330-DJH-LLK Document 85-1 Filed 12/04/20 Page 1 of 5 PageID #: 2001




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                            LOUISVILLE DIVISION

  LEXINGTON INSURANCE COMPANY,

        PLAINTIFF,

  v.                                         CIVIL ACTION NO. 3:20-CV-00330
  THE AMBASSADOR GROUP LLC d/b/a             Electronically Filed
  AMBASSADOR CAPTIVE SOLUTIONS;
  GAGLIARDI INSURANCE SERVICES,              JUDGE DAVID J. HALE
  INC.; GOLDENSTAR SPECIALTY                 MAGISTRATE JUDGE LANNY KING
  INSURANCE, LLC; PERFORMANCE
  INSURANCE COMPANY SPC on behalf of
  GOLDENSTAR HOLDINGS COMPANY SP
  and on behalf of SMART INSURE SP; and
  BRANDON WHITE,

        DEFENDANTS.

  STATE NATIONAL INSURANCE
  COMPANY, INC. and NATIONAL
  SPECIALTY INSURANCE COMPANY,

        PLAINTIFF-INTERVENORS,

  v.

  THE AMBASSADOR GROUP LLC d/b/a
  AMBASSADOR CAPTIVE SOLUTIONS;
  BRANDON WHITE; PERFORMANCE
  INSURANCY COMPANY, SPC; EPREMIUM
  INSURANCE AGENCY, LLC; and
  GAGLIARDI INSURANCE SERVICES, INC.,

        DEFENDANTS IN INTERVENTION.
Case 3:20-cv-00330-DJH-LLK Document 85-1 Filed 12/04/20 Page 2 of 5 PageID #: 2002




  GAGLIARDI INSURANCE SERVICES,
  INC.; GOLDENSTAR SPECIALTY
  INSURANCE, LLC; PERFORMANCE
  INSURANCE COMPANY SPC, EPREMIUM
  INSURANCE AGENCY, LLC,

         CROSS-CLAIMANTS,

  v.

  THE AMBASSADOR GROUP LLC d/b/a
  AMBASSADOR CAPTIVE SOLUTIONS,
  BRANDON WHITE, and PERFORMANCE
  INSURANCE COMPANY SPC,

         CROSS-DEFENDANTS.



                   DECLARATION OF MICHAEL R. HOERNLEIN
       IN SUPPORT OF PLAINTIFFS’ CONSOLIDATED BRIEF IN OPPOSITION TO
           PERFORMANCE’S MOTION TO DISMISS AND MOTION TO STAY

         I, Michael R. Hoernlein, declare as follows:

         1.       I am a partner at Alston & Bird LLP, co-counsel to Plaintiff Lexington Insurance

  Company (“Lexington”) in the above-captioned matter. I submit this declaration, based on my

  own personal knowledge, in support of Plaintiffs’ Consolidated Brief in Opposition to

  Performance’s Motion to Dismiss and Motion to Stay.

         2.       After filing this lawsuit, Lexington served requests for production of documents on

  Defendant The Ambassador Group, LLC d/b/a Ambassador Captive Solutions (“Ambassador”) on

  May 18, 2020.

         3.       In response to those requests, Ambassador, through its counsel Middleton

  Reutlinger (“Middleton”), produced various documents to Lexington.

         4.       Attached    hereto   as    Exhibit    A   and    bearing    the   Bates    number

  AMBASSADOR_026508 is a true and accurate copy of a document produced to Lexington by



                                                   2
Case 3:20-cv-00330-DJH-LLK Document 85-1 Filed 12/04/20 Page 3 of 5 PageID #: 2003




  Ambassador, through Middleton, on August 28, 2020, purporting to be the Business Plan for Smart

  Insure SP (“Smart Insure”).

         5.     Attached    hereto    as   Exhibit      B   and   bearing   the   Bates   number

  AMBASSADOR_026396 is a true and accurate copy of a document produced to Lexington by

  Ambassador, through Middleton, on August 28, 2020, purporting to be the Business Plan for

  Goldenstar Holdings Company SP (“Goldenstar Holdings”).

         6.     Attached    hereto    as   Exhibit      C   and   bearing   the   Bates   number

  AMBASSADOR_026341 is a true and accurate copy of a document produced to Lexington by

  Ambassador, through Middleton, on August 28, 2020, purporting to be an email chain including

  an email from Brandon White to Joseph Davina dated August 21, 2018, soliciting participation in

  an insurance program involving Goldenstar Holdings.

         7.     Attached    hereto   as    Exhibit      D   and   bearing   the   Bates   number

  AMBASSADOR_027686 is a true and accurate copy of a document produced to Lexington by

  Ambassador, through Middleton, on August 28, 2020, purporting to be a certificate of liability

  insurance issued to an insured in London, KY.

         8.     Attached    hereto    as   Exhibit      E   and   bearing   the   Bates   number

  AMBASSADOR_027747 is a true and accurate copy of a document produced to Lexington by

  Ambassador, through Middleton, on August 28, 2020, purporting to be a certificate of liability

  insurance issued to an insured in Benton, KY.

         9.     Attached    hereto    as   Exhibit      F   and   bearing   the   Bates   number

  AMBASSADOR_028573 is a true and accurate copy of a document produced to Lexington by

  Ambassador, through Middleton, on August 28, 2020, purporting to be a certificate of liability

  insurance issued to an insured in Mayfield, KY.




                                                    3
Case 3:20-cv-00330-DJH-LLK Document 85-1 Filed 12/04/20 Page 4 of 5 PageID #: 2004




         10.     Attached    hereto   as    Exhibit   G   and    bearing   the   Bates    number

  AMBASSADOR_028682 is a true and accurate copy of a document produced to Lexington by

  Ambassador, through Middleton, on August 28, 2020, purporting to be a certificate of liability

  insurance issued to an insured in Versailles, KY.

         11.     Attached    hereto   as    Exhibit   H   and    bearing   the   Bates    number

  AMBASSADOR_029005 is a true and accurate copy of a document produced to Lexington by

  Ambassador, through Middleton, on August 28, 2020, purporting to be a certificate of liability

  insurance issued to an insured in Lawrenceburg, KY.

         12.     Attached    hereto    as   Exhibit   I   and   bearing    the   Bates    number

  AMBASSADOR_029042 is a true and accurate copy of a document produced to Lexington by

  Ambassador, through Middleton, on August 28, 2020, purporting to be a certificate of liability

  insurance issued to an insured in Lexington, KY.

         13.     After filing this lawsuit, Lexington also served subpoenas pursuant to Rule 45 of

  the Federal Rules of Civil Procedure on various non-parties with information relevant to

  Lexington’s claims, including Sanford & Tatum Insurance Agency (“Sanford”).

         14.     A true and accurate copy of the subpoena Lexington served on Sanford is attached

  hereto as Exhibit J.

         15.     In response to the subpoena, Sanford, through its counsel McCleskey Harringer

  Brazil & Graf LLP (“McCleskey”), produced various documents related to the Madera Fraud

  Scheme (as that term is defined in Lexington’s Complaint).

         16.     Attached hereto as Exhibit K (ST-LTCS000000056.0001) is a true and accurate

  copy of a document produced to Lexington by Sanford, through McCleskey, on September 14,




                                                  4
Case 3:20-cv-00330-DJH-LLK Document 85-1 Filed 12/04/20 Page 5 of 5 PageID #: 2005




  2020, purporting to be an invoice from Performance Insurance Company SPC (“Performance”) to

  Smart Insure dated February 17, 2020.

         17.    Attached hereto as Exhibit L (ST-LTCS000000277.0001) is a true and accurate

  copy of a document produced to Lexington by Sanford, through McCleskey, on September 14,

  2020, purporting to be an invoice from Performance to Smart Insure dated July 6, 2020.

         18.    Attached hereto as Exhibit M (ST-LTCS000000304.0001) is a true and accurate

  copy of a document produced to Lexington by Sanford, through McCleskey, on September 14,

  2020, purporting to be materials for a Smart Insure Shareholders’ Meeting containing minutes

  from a Performance Board Meeting dated October 2019.

         19.    Attached hereto as Exhibit N is a true and accurate copy of a screen shot of

  Performance’s website (http://www.performancecaptive.com) as it appeared on August 7, 2019,

  that I accessed on November 16, 2020, using the Wayback Machine Archive.

         20.    Performance’s website at the web address above is no longer available.

         21.    I declare under penalty of perjury that the foregoing is true and correct.

         Executed on the 4th day of December, 2020.


                                               /s/ Michael R. Hoernlein
                                               Michael R. Hoernlein




                                                  5
